
	

115 HR 502 RH: Land and Water Conservation Fund Reauthorization and Fairness Act
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 844
		115th CONGRESS2d Session
		H. R. 502
		[Report No. 115–1091]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2017
			Mr. Grijalva (for himself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 20, 2018
			Additional sponsors: Mr. Reichert, Mr. Costello of Pennsylvania, Mr. LoBiondo, Ms. Tsongas, Mr. Huffman, Mr. Thompson of California, Ms. Stefanik, Mr. Lowenthal, Mr. Faso, Mr. King of New York, Mr. Katko, Mr. Polis, Mr. Heck, Mr. Takano, Ms. Norton, Ms. Moore, Mr. Garamendi, Mr. Tonko, Mr. Brendan F. Boyle of Pennsylvania, Mr. Khanna, Mr. Cicilline, Mr. Connolly, Mr. Pocan, Ms. Judy Chu of California, Ms. DelBene, Mr. Beyer, Ms. Lee, Mr. Keating, Ms. Kaptur, Mr. Perlmutter, Mr. Langevin, Mr. Pallone, Mr. Welch, Mr. Peters, Mr. Blumenauer, Mrs. Napolitano, Mr. Cohen, Mr. Ted Lieu of California, Mr. Soto, Ms. Schakowsky, Mr. Scott of Virginia, Ms. Brownley of California, Ms. Shea-Porter, Mr. Loebsack, Ms. Esty of Connecticut, Mr. Swalwell of California, Ms. Lofgren, Mr. McGovern, Mr. Fortenberry, Mr. Schiff, Mr. Fleischmann, Mr. Visclosky, Mr. McNerney, Mr. Kilmer, Mr. Smith of New Jersey, Ms. Kuster of New Hampshire, Mr. Michael F. Doyle of Pennsylvania, Mr. Carbajal, Ms. Wasserman Schultz, Mr. Walz, Mr. O'Halleran, Mr. Aguilar, Mrs. Lawrence, Mrs. Dingell, Ms. Titus, Mr. Kennedy, Mr. Clay, Mr. Cartwright, Mrs. Bustos, Mr. McHenry, Mr. DeSaulnier, Mr. Deutch, Ms. Roybal-Allard, Mr. Engel, Ms. Bonamici, Ms. Pingree, Ms. Jayapal, Ms. Slaughter, Ms. Matsui, Mr. Delaney, Mr. Nadler, Mr. Nolan, Ms. Eshoo, Mr. Smith of Washington, Ms. Michelle Lujan Grisham of New Mexico, Mr. Quigley, Mr. Zeldin, Mr. Higgins of New York, Mr. Kind, Ms. Clark of Massachusetts, Mr. Sarbanes, Mr. Ruppersberger, Mr. Fitzpatrick, Ms. Hanabusa, Mr. Sablan, Mr. Sanford, Mr. Larson of Connecticut, Mr. Moulton, Mrs. Beatty, Mr. Suozzi, Mr. Evans, Mr. Ruiz, Ms. DeLauro, Mr. Rush, Mr. Kildee, Mr. Costa, Mr. Garrett, Mr. Sires, Ms. Rosen, Ms. McCollum, Ms. DeGette, Ms. Barragán, Mr. Cummings, Mr. DeFazio, Miss Rice of New York, Mr. Lipinski, Mr. Neal, Mr. Himes, Mr. Schrader, Ms. Speier, Mr. Gottheimer, Mr. Kihuen, Mr. Capuano, Ms. Sinema, Ms. Bordallo, Mrs. Torres, Mr. Raskin, Ms. Gabbard, Mr. Lynch, Mr. Gutiérrez, Mr. Gallego, Mr. Ellison, Mr. Crist, Mr. Serrano, Ms. Jackson Lee, Ms. Sewell of Alabama, Mr. David Scott of Georgia, Mr. Foster, Mr. Larsen of Washington, Mr. Schneider, Mr. Lance, Mr. Curbelo of Florida, Mr. Lewis of Georgia, Mr. Hastings, Mr. Norcross, Mr. Jeffries, Mr. Doggett, Mr. Gonzalez of Texas, Mr. Cárdenas, Mr. Brown of Maryland, Ms. Frankel of Florida, Mr. Veasey, Mr. Yarmuth, Mr. Richmond, Mr. Rouzer, Mrs. Davis of California, Mr. Murphy of Pennsylvania, Ms. Maxine Waters of California, Mr. Panetta, Mr. McEachin, Ms. Meng, Mrs. Watson Coleman, Mr. Pascrell, Mr. Mast, Ms. Kelly of Illinois, Ms. Blunt Rochester, Mr. Correa, Mr. Cooper, Mr. Bera, Mr. MacArthur, Mr. Sherman, Mr. Payne, Mr. Ryan of Ohio, Mr. Gomez, Mr. Courtney, Mr. Bishop of Georgia, Ms. Fudge, Mr. O'Rourke, Mr. Sean Patrick Maloney of New York, Mr. Krishnamoorthi, Ms. Sánchez, Mr. Cole, Mr. Cleaver, Mr. Turner, Mr. Price of North Carolina, Mr. Levin, Mrs. Lowey, Mrs. Carolyn B. Maloney of New York, Mr. Lawson of Florida, Mr. Thompson of Mississippi, Ms. Adams, Mr. Conyers, Mr. Butterfield, Mr. Ben Ray Luján of New Mexico, Mrs. Murphy of Florida, Mr. Espaillat, Mr. Donovan, Mr. Vargas, Mrs. Demings, Mr. Carson of Indiana, Ms. Velázquez, Mr. Brady of Pennsylvania, Mr. Johnson of Georgia, Mr. Castro of Texas, Ms. Eddie Bernice Johnson of Texas, Mr. Vela, Mr. Crowley, Mr. Gene Green of Texas, Ms. Castor of Florida, Ms. Clarke of New York, Mr. Meeks, Ms. Wilson of Florida, Mr. Cuellar, Ms. Bass, Mr. Danny K. Davis of Illinois, Mr. Dent, Mr. Al Green of Texas, Ms. Plaskett, Ms. Tenney, Mr. Poe of Texas, Mr. Stivers, Mr. Collins of New York, Mr. Sessions, Mr. Marshall, Mr. Reed, Mr. Knight, Mr. Rice of South Carolina, Mr. Gianforte, Mr. Lamb, Mr. Coffman, Mr. Wilson of South Carolina, Mr. Bergman, Mr. Tipton, Mr. Yoder, Mr. Marino, Mr. Denham, Mr. Joyce of Ohio, Mr. Kelly of Pennsylvania, Miss González-Colón of Puerto Rico, Mr. Buchanan, and Mr. Hurd
		
		
			December 20, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on January 12, 2017
		
		A BILL
		To permanently reauthorize the Land and Water Conservation Fund.
	
	
 1.Short titleThis Act may be cited as the Land and Water Conservation Fund Reauthorization and Fairness Act. 2.Reauthorization of Land and Water Conservation Fund (a)In generalSection 200302 of title 54, United States Code, is amended—
 (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2018, there and inserting There; and (2)in subsection (c)(1), by striking through September 30, 2018.
 (b)Allocation of FundsSection 200304 of title 54, United States Code, is amended— (1)by striking There and inserting the following:
					
 (a)In generalThere; (2)by striking Not less than 40 percent of such appropriations shall be available for Federal purposes.; and
 (3)by adding at the end the following:  (b)Allocation of fundsOf the total amount made available to the Fund through appropriations and deposited into the fund under section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note)—
 (1)not less than 40 percent of such amount shall be used for Federal purposes under section 200306; and
 (2)not less than 40 percent of such amount shall be used to provide financial assistance to States under section 200305..
 (c)Parity for territories and the District of ColumbiaSection 200305(b) of title 54, United States Code, is amended by striking paragraph (5). (d)Public accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:
				
					(c)Public access
 (1)In generalOf the amounts made available for expenditure in any fiscal year under section 200303, not less than the greater of 3 percent of the amounts or $20,000,000 shall be made available for projects identified on the priority list developed under paragraph (2).
 (2)Priority listThe Secretary of the Interior and the Secretary of Agriculture, in consultation with the head of each affected Federal agency, shall annually develop a priority list for projects related to Federal land under the jurisdiction of the applicable Secretary.
 (3)CriteriaProjects identified on the priority list developed under paragraph (2) shall— (A)maintain or increase public access to existing Federal public land for hunting, fishing, recreational shooting, or other outdoor recreational purposes through acquisition of rights-of-way or acquisition of land (or any interest in land), including through equal value land exchanges; or
 (B)enhance, maintain, or restore access on existing trails or rights-of-way..   December 20, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 